Citation Nr: 0908584	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-21 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
based partially on personal harassment.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1971 to 
August 1974 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran testified at a hearing before RO personnel in 
March 2008.  

Also, in a recent June 2008 rating decision, the RO denied 
additional claims filed by the Veteran for service connection 
for hepatitis C and hypertension.  However, he has not yet 
perfected an appeal of those additional claims by filing a 
notice of disagreement (NOD) and substantive appeal (e.g., VA 
Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2008).  Therefore, those 
claims are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the service connection claim 
at issue, the Board finds that additional development of the 
evidence is required.

First, with regard to the Veteran's claim for PTSD, although 
the RO sent Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), notice letters to the Veteran dated in April 
2003, April 2004, November 2004, and March 2006, not one of 
these letters specifically advised the Veteran of what 
evidence is necessary to substantiate his claim for PTSD 
based on in-service racial harassment (assault), which was 
one of his four alleged stressors.  In addition, these 
letters failed to advise the Veteran precisely of what 
evidence is necessary to substantiate the claim for PTSD in 
general.  That is, the Veteran was not advised that 
establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD in accordance 
with VA regulations; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  And as 
claims for service connection for PTSD based on in-service 
personal assault or harassment, in particular, are somewhat 
unique in their evidentiary requirements, this letter needs 
to inform him of these nuances concerning this specific type 
of claim.  A revised letter with this information should be 
sent to the Veteran.  

Some discussion is required as to the context of the remand 
for a VCAA letter for PTSD based on personal assault / 
harassment.  In the present case, the Veteran contends that 
he suffers from PTSD as the result of the following in-
service stressors: (1) he indicates that he spent 2-3 days at 
Da Nang Airbase in Vietnam where he witnessed "body parts or 
something like that" when travelling the airbase in December 
1972; (2) he indicates that when he was assigned to a U.S. 
Airbase in Thailand he witnessed the murder of a Thai soldier 
who had his throat cut; (3) he indicates that at one point 
during his duty he was rejected by a superior officer from 
being allowed to fly in a plane because he was black, 
resulting in the Veteran crying; (4) he indicates that he was 
demoted from his position during service by a supervisor, 
enduring racial discrimination, threats, and harassment from 
this supervisor.  See March 2003 stressor statement; March 
2003 formal claim; August and December 2004 PTSD 
questionnaires; July 2005 VA Form 9; and March 2008 hearing 
testimony.   

With regard to the first three stressors, there is no 
credible supporting evidence for these alleged in-service 
stressors.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; 
Moreau, 9 Vet. App. at 395.  In this regard, neither the 
Veteran nor his spouse's lay statements are sufficient.  Id.  
These stressors are either unverifiable or cannot be verified 
based on the information provided by the Veteran.  See 38 
C.F.R. § 3.159(c)(2)(i) (in the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records).  
The RO issued a formal finding in October 2009 that the 
Veteran had not provided sufficient evidence for 
verification, specifically the dates of his stressors (within 
2 months), and the full names of those involved.  
Furthermore, for the first stressor service personnel records 
(SPRs) do no show that he was ever present at Da Nang 
Airbase, let alone Vietnam.  As to the Thai soldier whose 
throat was slashed, corroboration or verification is not 
feasible in the case of non-American casualties, such that a 
referral to the Joint Services Records Research Center 
(JSRRC) is not warranted.  In these instances, a buddy 
statement from a fellow soldier who witnessed the event would 
be required in order to corroborate the alleged stressors, 
which the Veteran is free to do.  

However, as to the fourth stressor based on in-service 
harassment from a superior officer, the Veteran's service 
treatment records (STRs) show treatment for stomach 
difficulties, insomnia, and anxiety in October 1971, February 
1972, April 1972, May 1972, February 1973, July 1973, August 
1973, and March 1974.  In-service diagnoses included neurotic 
depression and mild anxiety.  He received psychiatric 
treatment and medication during service.  Upon separation in 
July 1974, he was diagnosed with mild anxiety.  He believes 
his in-service symptoms were due to an underlying psychosis 
to include PTSD from harassment.  However, it is notable that 
during service in June and July of 1973, he was also 
diagnosed with heroin, marijuana, and amphetamines abuse.  In 
this regard, the Board notes that service-connected 
disability compensation is precluded for disability that is 
the result of the Veteran's willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1110.  See also 38 C.F.R. 
§§ 3.1(n), 3.301; VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 
2-98 (Feb. 10, 1998).  However, service-connected disability 
compensation may be awarded for an alcohol or drug abuse 
disability secondary to a service-connected disability or use 
of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.  Allen 
v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  

But a review of his SPRs does reveal deterioration in work 
performance over time according to performance evaluations 
dated in December 1971, December 1972, July 1973, and July 
1974.  By July 1974, the Veteran was criticized in his SPRs 
as having insufficient concentration, being late for work, 
and for improper dress.  The Veteran asserts that the in-
service harassment caused behavior changes and mental anguish 
during and after service.  

Post-service, only a VA psychiatry note dated in November 
2004 documents a PTSD diagnosis, with no explanation given 
for the diagnosis.  All other VA mental health treatment 
records dated from 2002 to 2007 are negative for a PTSD 
diagnosis, including the report of the August 2004 VA 
psychological examiner.  Instead, these records contain 
diagnoses of depression, dysthymic disorder, and a history of 
polysubstance dependence.         

But because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In such situations, it is not 
unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  The victims 
of such trauma may not necessarily report the full 
circumstances of the trauma for many years after the trauma.  
Thus, when a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3); see also Patton 
v. West, 12 Vet. App. 272, 277 (1999) and YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

The Court has set a relatively low bar for interpreting a 
claim for PTSD as one involving a personal assault stressor 
for which the provisions of 38 C.F.R. § 3.304(f)(3) are 
applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 
200 (2006) (Veteran alleged that his sergeant kicked her down 
a set of stairs).  Moreover, VA, itself, has defined personal 
assault very broadly to include an event of human design that 
threatens or inflicts harm.  Examples of personal assault 
include rape, physical assault, domestic battery, robbery, 
mugging, stalking, and harassment.  See VA Adjudication 
Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, 
Section H, part 30(a) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, 
Section D, part 17(a), (c) (Dec. 13, 2005).  

Medical opinions in cases of personal assault for PTSD are 
exceptions to the general rule - as, for example, announced 
in Moreau v. Brown, 9 Vet. App. 389, 396 (1996), that an 
opinion by a medical professional based on a post-service 
examination cannot be used to establish the occurrence of a 
stressor.  38 C.F.R. § 3.304(f)(3); VA Adjudication Procedure 
Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, 
part 30(b), (c), (e) (Aug. 1 ,2006).  

Since personal assault is interpreted in a very broad fashion 
by the VA, the Board believes that his allegation of in-
service racial harassment would constitute personal assault 
for purposes of adjudicating a PTSD claim, if verified as 
credible based on a thorough examination of the Veteran and 
review of the record.  See VA Adjudication Procedure Manual 
M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) 
(Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, 
Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 
13, 2005).  

VA will not deny a PTSD claim that is based on in-service 
personal assault / harassment without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor.  The 
Veteran should also be allowed the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  38 C.F.R. § 3.304(f).  In fact, recently, in 
Bradford v. Nicholson, 20 Vet. App. 200 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. § 3.304(f) "unequivocally" provides that VA 
cannot deny a PTSD claim without first providing the 
requisite notice discussed above.  See also Patton v. West, 
12 Vet. App. 272, 281-82 (1999) (noting that the RO must send 
the claimant a "special PTSD personal-assault letter" and 
questionnaire to assist VA in identifying alternative sources 
of evidence to establish an in-service stressor).  Finally, 
the Court most recently emphasized that in claims of service 
connection for PTSD based on in-service personal assault, the 
VA has a heightened burden of VCAA notification.  Gallegos v. 
Peake, No. 05-2920, (U.S. Vet. App. December 31, 2008).  
Therefore, as discussed above, a remand is required for the 
RO (AMC) to provide the Veteran with a specific VCAA notice 
letter necessary for PTSD cases based on in-service personal 
assault or harassment.    

Second, in the April 2008 supplemental statement of the case 
(SSOC), the RO referred to records from the Office of Air 
Force History revealing no attacks at Da Nang Airbase in 
December 1972.  The RO concluded based on this information 
that the Veteran's alleged Vietnam-based stressor had not 
been corroborated.  However, the Board was not able to locate 
the Office of Air Force History records in the claims folder.  
A remand to the RO (via the AMC)) is required to include 
these records with the claims file.  

Third, there is sufficient evidence of record such that a VA 
examination and opinion is warranted to determine whether the 
Veteran has PTSD as a result of his alleged racial harassment 
and discrimination during service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA must 
have the Veteran examined for a medical opinion when 
necessary to decide a claim).  See also 
38 C.F.R. § 3.304(f)(3) (providing that VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault / harassment occurred during 
service).  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran another VCAA notice 
letter advising him that establishment 
of service connection for PTSD 
requires:  (1) medical evidence 
diagnosing PTSD in accordance with VA 
regulations; (2) credible supporting 
evidence that the claimed in-service 
stressor actually occurred; and 
(3) medical evidence of a link between 
current symptomatology and the claimed 
in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  In addition, 
this letter should be compliant with 
38 C.F.R. § 3.304(f), as required for 
PTSD claims based on in-service 
personal assault or harassment.  See 
also Gallegos v. Peake, No. 05-2920, 
(U.S. Vet. App. December 31, 2008); 
Bradford v. Nicholson, 20 Vet. App. 200 
(2006).  In particular, the notice must 
advise the Veteran that evidence from 
sources other than the Veteran's 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of the in-service 
stressor.  Then allow the Veteran the 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence. 

2.	Obtain and associate with the claims 
folder the Office of Air Force History 
records discussed in the April 2008 
SSOC.  

3.	Schedule the Veteran for a VA 
psychiatric examination to determine 
the nature and etiology of any PTSD or 
other psychiatric disorder present.  
The examiner should be (if possible) a 
physician who has not previously 
examined the Veteran.  Prepare a 
summary of the following alleged in-
service stressor for the VA examiner to 
consider:  the Veteran contends that he 
suffers from PTSD as the result of 
racial discrimination and harassment 
during service by a supervising 
officer.  He believes this individual 
sabotaged his military career and 
threatened him with an undesirable 
discharge.  See December 2004 PTSD 
questionnaire.  Advise the Veteran that 
failure to report for his scheduled VA 
examination, without good cause, 
may have adverse consequences for his 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  And the claims file, 
including a complete copy of this 
remand, must be made available for 
review of the Veteran's pertinent 
medical and other history - including, 
in particular, the records of the 
treatment during service in question.  
The examination report must state 
whether such review was accomplished.  

Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to provide 
an opinion responding to the following 
questions:  

(A)	Is it at least as likely as not 
(meaning 50 percent or more 
probable) the Veteran has PTSD 
related to his alleged in-
service racial harassment and 
discrimination?  

(B)	Is it at least as likely as not 
(meaning 50 percent or more 
probable) the Veteran has PTSD 
related to any other alleged in-
service stressor?  

(C)	If a diagnosis of a 
psychiatric disorder other 
than PTSD is made, is it at 
least likely as not this 
disorder(s) is related to the 
Veteran's military service?  

(D)	In making these 
determinations, please 
discuss the significance of 
the deterioration in work 
performance noted in the 
Veteran's SPRs as well as the 
diagnoses and treatment for 
depressive neurosis and 
anxiety noted in his STRs.  
Please also comment upon the 
significance, if any, of his 
documented in-service 
treatment for heroin, 
marijuana, and amphetamines 
abuse as it relates to his 
psychiatric problems.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather, that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

4.	Then readjudicate the service 
connection claim for an acquired 
psychiatric disorder, to include PTSD 
based on personal harassment, in light 
of the additional evidence.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




